Memorandum by the Court.
In Proceeding No. 1, Special Term properly-found valid the candidacy of respondent Williams and dismissed the petition as to him; but the evidence mandated the same disposition in respect of respondent Ratner and, petitioner Sykes being a “ candidate aggrieved ” (Election Law, § 330, subd. 1), the filing of objections was not prerequisite to the commencement of the proceeding by him. Order in Proceeding No. 1 modified, on the law and the facts, in accordance with this memorandum and, as so modified, affirmed, without costs. .In Proceeding No. 2, order affirmed, without costs. No opinion. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.